DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 are objected to because of the following informalities:  Claim 1 recites “the dispensing actuator” in the second to last line. It is suggested to amend to --the first dispensing actuator-- in order to maintain consistent terminology and avoid confusion.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 10, 12, 13 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Currie (US 11,370,650).
	Regarding claim 10, Currie discloses a dispensing system, comprising: a dispenser 10 comprising a housing 12; a nozzle 16A operatively connected to a valve 16 of the dispenser and arranged on the housing 12 for dispensing an item (see figs. 2 and col.  2, lines 29-32); a valve actuator 20 configured to open the valve for dispensing the item (see fig. 2 and col. 29-32); a mechanical actuator 28 operatively connected to the valve actuator 20 (see col. 3, lines 6-12); and a first dispensing actuator 32 operatively connected to the valve actuator 20 and arranged on the housing (via sheath 26A) below the nozzle 16a (see fig. 1), the first dispensing actuator 32 comprising a pedal configured to be actuated by a foot action (see fig. 1 and col. 3, lines 27-35), wherein the dispensing actuator 32 is depressed from a first position to a second position to dispense the item (see fig. 1 and col. 3, lines 27-35).
Regarding claim 12, Currie discloses wherein the first dispensing actuator 32 is operatively connected to the mechanical actuator 28 (see col. 3, lines 13-22).
	Regarding claim 13, Currie discloses wherein the first dispensing actuator 32 is biased toward the first position (see col. 3, lines 35-50 and col. 4, lines 52-60).
Regarding claim 17, Currie discloses a method of dispensing an item with a dispenser, comprising: depressing a first actuator 32 comprising a pedal configured to be actuated by a foot action from a first position to a second position (see fig. 1 and col. 3, lines 27-35); opening a valve 16 of operatively connected to a nozzle 16A of the dispenser in response to depressing the first actuator 32 (see fig. 1 and col. 3, lines 27-35); and dispensing the item by the nozzle 16A (see fig. 1 and col. 3, lines 27-35).
Regarding claim 18, Currie discloses depressing a second actuator 20 located above the first actuator 32 from a first position to a second position, wherein opening the valve 16 comprises depressing at least one of the first actuator 32 and the second actuator 20 (see col. 3, lines 6-38).
Regarding claim 19, Currie discloses exerting a force to depress the second actuator; and exerting a force to depress the first actuator that is lower than the force to depress the second actuator. It is noted that the pedal must overcome force of coil spring, and the spring of button actuator 20, whereas actuating the button actuator via pressing direct, must simply overcome force of spring of button; see figs. and col. 3, lines 27-50).
Claims 10, 11, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feola (US 5,957,040).
Regarding claim 10, Feola discloses a dispensing system, comprising: a dispenser comprising a housing 2; a nozzle 10 operatively connected to a valve 28, 38 of the dispenser and arranged on the housing 2 for dispensing an item (see fig. 1, col.  4, lines 49-54 and col. 4, line 65-col. 5, line 20); a valve actuator 68 configured to open the valve 28, 38 for dispensing the item (see fig. 5 and  col. 5, line 66 – col. 6 line 13); a mechanical actuator 6 operatively connected to the valve actuator 68 (where the valve actuator 68 controls movement of the mechanical actuator 6; see col. 5, lines 8-20); and a first dispensing actuator 52 operatively connected to the valve actuator 68 and arranged on the housing below the nozzle 16a (see fig. 5 and col. 5, lines 26-31), the first dispensing actuator 52 comprising a pedal configured to be actuated by a foot action (see fig. 5 and col. 5, lines 26-31), wherein the dispensing actuator 52 is depressed from a first position to a second position to dispense the item (see col. 5, lines 15-20 and 26-29).
Regarding claim 11, Feola discloses a control unit, wherein the first dispensing actuator 52 is configured to send an electrical signal to the control unit 92, and wherein the control unit 92 is configured to send an electrical signal to the valve actuator 68 to open the valve (see col. 5, line 66 -col. 6, line 5).
Regarding claim 17, Feola discloses a method of dispensing an item with a dispenser, comprising: depressing a first actuator 52 comprising a pedal configured to be actuated by a foot action from a first position to a second position (see fig. 5 and col. 5, lines 26-31); opening a valve 28, 38 of operatively connected to a nozzle 10 of the dispenser in response to depressing the first actuator 52 (see fig. 5 and col. 5, lines 26-31); and dispensing the item by the nozzle 10 (see fig. 5, col. 4, lines 53-54 and col. 5, lines 26-31 and 15-20).
Regarding claim 20, Feola discloses selecting the item for dispensing; and authorizing dispensing by confirming at least one of identity and payment (a coin box; see col. 5, lines 28-33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Feola (US 5,957,040) as applied to claim 10 above, in view of Osborne et al. (US 2,293,073).
Regarding claim 16, Feola further discloses a second dispenser for dispensing an accessory of the item (see col. 6, lines 18-22). However, Feola is silent to the teaching of the accessory comprising at least one of a straw, a lid, and a container sleeve; and a second dispensing actuator operatively connected to the second dispenser comprising a pedal configured to be actuated by a foot action, wherein the second dispensing actuator is depressed from a first position to a second position to dispense the accessory.
Osborne teaches a dispensing system for dispensing packages, containers or the like, and accessories (see page 1, lines 1-6 and col. 2, lines 25-34); where the system includes a dispensing actuator comprising a pedal 6 configured to be actuated by a foot action, wherein the second dispensing actuator 6 is depressed from a first position to a second position to dispense the packages, containers or like and accessories (see fig. 12, page 1, lines 13-20, page 2, lines 25-34 and page 3, lines 56-73).
Accordingly, one of ordinary skill in the art would recognize that the known option of providing a second dispensing actuator operatively connected to the second dispenser comprising a pedal configured to be actuated by a foot action, wherein the second dispensing actuator is depressed from a first position to a second position to dispense the accessory, involves only routine skill in the art, for the predictable result of providing a touchless dispenser for not only the item dispensed from the valve, but for accessory components as well, facilitating sanitary use of the dispensing system via handsfree operation.
With respect to the particular accessory (the accessory comprising at least one of a straw, a lid, and a container sleeve), it is noted that both reference 9 are not limited to a particular accessory (i.e. a dish or cup; Feola, col. 6, lines 18-22; and i.e. spoons Osborne page 2, lines 25-34 and page 3, lines 56-73), it would have been an obvious matter of design choice to modify the device of Feola and Osborne, to have the accessory of any desired type (i.e. a straw, a lid or container sleeve), to allow touch free dispensing of a desired accessory component.
Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kontra et al. (US 3,380,629) in view of Morrison (US 2,512,961).
Regarding claim 1, Kontra discloses a dispenser, comprising: a housing 20 (fig. 1); a nozzle 76 arranged on the housing 20 for dispensing an item (see figs 2 and 3); a valve 96 operatively connected to the nozzle and configured to move from a closed position to an open position to dispense the item (see figs. 2 and 4); a first actuator 60 operatively connected to the nozzle 76 and arranged on the housing below the nozzle (see  and col. 4,lines 15-22), wherein the first actuator 60 is depressed from a first position to a second position to dispense the item; a platform (i.e. stand for receiving cups) arranged on the housing and located below the first actuator 60 (see fig. 1); and a second actuator 44 operatively connected to the nozzle 76, arranged below the platform (see fig. 1), wherein the second actuator 44 is depressed from a first position to a second position to dispense the item (see fig. 1 and col. 4, lines 19-22).
Kontra discloses all the elements except the teaching of the second actuator arranged on the housing.
Morrison teaches a dispenser including an actuator 42 operatively connected to a nozzle 41 and arranged on the housing below the platform (stand for receiving cups,  i.e. area 31; see figs. 1 and 2), wherein the second actuator is depressed from a first position to a second position to dispense an item (See fig. 1 and col. 3, lines 19-26).
It would have been an obvious matter of design choice to provide the Kontra device with the second actuator arranged on the housing, since applicant has not disclosed that having the second actuator arranged on the housing solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality of the second actuator arranged on the housing, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or  unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188  USPQ 7, 9 (CCPA 1975).
Regarding claim 2, Kontra discloses wherein the valve 96 comprises at least one of a mechanical actuation and an electrical actuation (see figs. 2, 4 and 6).
Regarding claim 3, Kontra discloses wherein the second actuator 44 is configured to be depressed by a foot action and comprises at least one of a pedal and a button (see fig. 1).
Regarding claim 4, Kontra discloses wherein the nozzle 76 dispenses the item while at least one of the first actuator and the second actuator is depressed (see fig. 1 and col. 4, lines 19-22).

Regarding claim 5, Kontra discloses wherein the nozzle 76 dispenses the item for a predetermined period of time (see col. 2, lines 38-58).
Regarding claim 6, Kontra discloses wherein the nozzle 76 dispenses a predetermined amount of the item (see col. 4, lines 15-22).
Regarding claim 8, Kontra discloses wherein the dispenser is touchless (actuated via foot pedal 44; see fig. 1).
Regarding claim 9, Kontra disclose wherein the dispenser is configured to retrofit onto an existing dispenser (i.e. replace manually handled actuated; see col. 1, line 54 – col. 2, line 1) .
Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kontra et al. (US 3,380,629) in view of Morrison (US 2,512,961) as applied to claim 1 above, further in view of Feola (US 5,400,614).
Regarding claim 7, the combination of Kontra and Morrison discloses all the elements of the claimed invention except the teaching of wherein the nozzle dispenses the item after the item is selected and dispensing is authorized.
Feola teaches a dispensing system wherein the nozzle 10 dispenses the item after the item is selected (i.e. via actuator plate 52 or via a particular lever 6) and dispensing is authorized (i.e. via a coin box; see col. 4, lines 40-49).
	Accordingly, it would have been obvious to one of ordinary skill in the art to provide the device of the combination of Kontra and Morrison where the nozzle dispenses the item after the item is selected and dispensing is authorized, as taught by Feola, in order to permit the system to be used as a vending machine, only allowing dispensing once payment is received.
Allowable Subject Matter
Claims 14 and 15 would be allowable if rewritten to overcome the claim objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.	Regarding claims 14 and 15, the prior art of record fails to teach or render obvious the particular second dispensing actuator comprising at least one of a button and lever, being operatively connected to the valve actuator and arranged on the housing above the first dispensing actuator.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson (US 2,307,589) shows another dispensing system with a pedal actuator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.N/Examiner, Art Unit 3754  



/Vishal Pancholi/Primary Examiner, Art Unit 3754